Title: From Thomas Jefferson to George Rogers Clark, 21 June 1787
From: Jefferson, Thomas
To: Clark, George Rogers



Dear Sir
Paris June 21. 1787.

The bearers hereof Doctor Saugrain and Monsieur Picque purposing to go to Kentucky to establish themselves, I take the liberty of recommending them to your notice and civilities. The former is recommended to me by a very good friend of mine, as a gentleman of skill in his profession, of general science and merit. The latter is associated with him in the design of procuring a considerable establishment in our new country. I beg leave to recommend them particularly to your counsel and protection against imposition in their purchases to which as strangers they will be exposed. The services and attentions you will be so good as to shew them will be deemed obligations to him who has the honour to be with sentiments of high esteem and respect Dear Sir Your friend & servant,

Th: Jefferson

